  

 

ase 2:05-cr-80101-AJT-DAS ECF No. 134, PagelD.1520 Filed 08/27/20 Page 1 of 15

 

 

Federal Rule of Criminal Procedure 49 addresses the privacy and security concerns resulting from public
access to electronic court files. Under this rule, papers filed with the court should not contain: an
individual’s full social security number or full birth date; the full name of a person known to be a minor;
ora complete financial account number. A filing may include only: the last four digits ofa social security

number; the year of an individual’s birth: a minor’s initials; and the last four digits ofa financial account
number.

 

 

UNITED STATES OF AMERICA

WEMCE Lbs LI

IN THE UNITED STATES DISTRICT COURT .
FOR THE DISTRICT OF 2astexu Distevct Of Mi chiq uid

CR No.: 05- Solo/

)
)
) SEALED MOTION FOR
) COMPASSIONATE RELEASE
)
)

I. MOTION

[ hereby move the court for a reduction in sentence (compassionate release) pursuant to 18

U.S.C. § 3582(c)(L)(A). Indicate the reasons for your motion, select all that apply:

“J Extraordinary and compelling reasons:

|

9

I have been diagnosed with a terminal illness.

I have either:
a serious physical or medical condition, or

a serious functional or cognitive impairment, or

© deteriorating physical or mental health because of the aging process, that
substantially diminishes my ability to provide self-care within the environment of
a correctional facility, from which I am not expected to recover.

QI am (I) at least 65 years old; (ii) am experiencing a serious deterioration in
physical or mental health because of the aging process; and (iii) have served at
least 10 years or 75 percent of my term of imprisonment, whichever is less.

 

 
   

 

ase 2:05-cr-80101-AJT-DAS ECF No. 134, PagelD.1521 Filed 08/27/20 Page 2 of 15

©) (1) The caregiver of my minor child or children has died or become incapacitated
and I am the only available caregiver for my child or children; or (ii) My spouse
or registered partner has become incapacitated and I am the only available
caregiver for my spouse or registered partner.

CJ Other: There exists an extraordinary and compelling reason other than, that falls
short of, or in combination with, the reasons noted above.

© I meet all the following criteria:

GO Iam 70 years or older;

1 Ihave served 30 years or more of imprisonment pursuant to a sentence imposed under
18 U.S.C. § 3559(c) for the offense or offenses for which I am imprisoned; and

(J I have been determined by the Director of the Bureau of Prisons not to be a danger to
the safety of any other person or the community, as provided under § 3142(g).

Il. MOVANT’S INFORMATION

Name: (tent oye
Prisoner ID #: 497. 7? O39

Bureau of Prisons Facility: FCL Ligghab

Institutional Address: ¥ Co

  

I. SENTENCE INFORMATION

Date of sentencing: “f~ 2 -() G

Term of imprisonment imposed: JOG Me.

 

Approximate time served to date: ‘, VE ) 25 dys
Projected release date: Jo “3-4

 

 

Length of Term of Supervised Release: 3 YERKS

 

 
 

   

mase 2:05-cr-80101-AJT-DAS ECF No. 134, PagelD.1522 Filed 08/27/20 Page 3 of 15

IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

WARNING: 18 U.S.C. § 3582(c)(1)(A) allows you to file this motion after you have “fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever
is earlier.” Your motion may be denied if do not meet these criteria.

Have you submitted your request for a sentence reduction to the warden of the institution
where you are incarcerated?

Hes (date submitted: ¥ -/9- Zo ) GONo

Ifno, explain why not:

 

It has been 30 days since your request was received by the Warden and the Warden has not
responded to your petition.

Wes ONo

Was your request denied by the Warden?
d Yes (date denied: 5-°2E-ZO) INo

If yes, have you filed an appeal using the Administrative Remedy Procedure in a timely
manner as required by 28 C.F.R. part 542, subpart B?

d ves ONo

Have you received a final administrative denial from either Bureau of Prisons General
Counsel or the Director of the Bureau of Prisons?

Ayes TI No
V. STATEMENT SUPPORTING MOTION

Briefly describe the reasons supporting your motion. If you have checked “other” as your
reason above, please describe your circumstances and how they apply here. Explain whether
your circumstances were known to the court at the time of sentencing. Attach additional
sheets if necessary, along with any relevant exhibits (to include medical records, if seeking
a based on a be ical con ish

AVE ib AES, ‘gh Cho kstece/ hud. dig oh bbe, KESULE
‘h, not Suge ay the Opugts Autos phouk wt bed ne.

 
  

Pase 2:05-cr-80101-AJT-DAS ECF No. 134, PagelD.1523 Filed 08/27/20 Page 4 of 15

Please describe your proposed release plans (employment, medical needs, housing, and

ane rT ps KECEN Le Sf Arg. Medora 4
LZ will be Liisa wif Lhy nutheg Ard Ssheg
6h be kense. twill pile. Ley ty od i ER ME Schl

VI. MEDICAL INFORMATION

Please fill out this section if seeking a release based on a medical condition, if not, please
skip to section VII.

List any medical diagnoses, if any, that are the basis for your motion.

Hf; ali ood peessuke Ash Olplestera/ Aad
J f J)
Dabeks..

Will you require ongoing medical care if you are released from prison? Wes TINo

Do you have health insurance? © Yes ANo

If yes, provide name of insurance company and policy number. If no, how do you plan
to pay for your medical care?

 

If no, are you willing to apply for government services (i.e. Medicaid/Medicare)?

ad Yes ONo

Do you have copies of your medical records documenting the condition(s) for which you are
seeking release? -

Hes “ oO

If yes, please include them with your motion. If no, where are the records located?

Ndicul Lecotds FEL. Edgefield ~ Robes 125 Higbicl, So. 224

 
ease 2:05-cr-80101-AJT-DAS ECF No. 134, PagelD.1524 Filed 08/27/20 Page 5 of 15

Are you currently prescribed medication in the institution? wy es ONo

Diabetes oleste | Blood hese ake
Dusule 4upsites am, le Dastebp Hane vday \Capheye'! = 3 tives gad

PMErERM WV eS awifes pm)’ 7 {Ailkcahletothinzde 1ndsy
27 Me 4dy . .

Do you require’ durable medical equjpment (e.g. wheelchair, walker, oxygen, prosthetic

limbs, hospital bed)? O Yes Oo

If yes, hist all prescribed medication, dosage, and frequency.

   

If yes, list equipment.

 

Do you require assistance with self-care such as bathing, walking? 0 Yes No

If yes, please list the required assistance and how it will be provided.

 

Do you require assisted living? 0 Yes dno

If yes, please provide address of the anticipated home/facility and source of funding to
pay for it.

 

Do you have primary care arranged in the community? 0 Yes No

Provide name and address of your primary care physician.

 

Are i people you are proposing to reside with aware of your medical needs?
Yes ONo
Do you have other community support that can assist with your medical needs?

d vec ONo

Provide names, ages, and their relationship to you.

Alice Bdoun Dp, (WMethe£) Lilshn béow 0 [ecé)

Lillic Festek | <sth ) [ony Rkowe 15 (SisteZ)

7o Yor kon 5 ( NErce Tpkqmn PoRewon $1 (sisteR)

Dee ntiss Plovors 50 (Coote) Shey) fakkek 53 (amet)
5

 

 
ase 2:05-cr-80101-AJT-DAS ECF No. 134, PagelD.1525 Filed 08/27/20 Page 6 of 15

 

Will you have transportation to and from your medical appointments?

Wes ONo

Describe method of transportation. pil I anil ly WMewbe es have CNS So
Lica Make all my Aree Ks mes 1

VII. RELEASE PLAN
Provide proposed address where you will reside if released from prison.
Cuik b , .
1222S. AllSm'nds & teenville, Ms, 38703
Provide name and phone number of property owner or renter where you will reside if
ae from prison. .
ce Prwn —Lilhe fooler — (124) 649-9299

Provide names, ages, and relationship to you of any other residents living at the above listed

 

address? | . | !
Lire Fostee  ¥? [ sisteg) |

|

Do the residents of the home know you are proposing to reside with them? es 0 No |

Are they supportive of your request? es No

I DECLARE UNDER PENALTY OF PERJURY THAT THE ABOVE INFORMATION IS

ORRECT. .
TRUE AND CORRE Vitti. J lize py
eepeeé. Pnbowte

Printed Name

 

Date Signe g

 
 

 

:05-cr-80101-AJT-DAS ECF No. 134, PagelD.1526 Filed 08/27/20 Page 7 of 15

INCS 39279039 - BROWN, CLARENCE - Unit: EDG-B-A

FROM: Warden

TO: 39279039

SUBJECT: RE:***Inmate to Staff Message***
DATE: 04/16/2020 12:17:12 PM

Your written correspondence addressed to the Warden, via email, has been received.

After reviewing your concern(s), this matter has been forwarded to the Compassionate Release Coordinator/RIS for review. You
may refer to Program Statement 5050.50, Compassionate Release Request/Reduction in Sentence, for guidance.

Office of the Warden

>>> ~AI"BROWN, ~*!CLARENCE" <39279039@inmatemessage.com> 4/15/2020 7:05 PM >>>
To: Mr. Phelp
inmate Work Assignment: unicor

i will like to be considered for compassion release which is currently being implemented in the BOP . I'm I'VE been a diabetic
for 20 years n i'm also on insulin n two different blood pressure meds ni also have high cholesterol. m immune system will
definitely be compromised by this corona virus. i have severed 15 years of my sentence ni only have 6 more years to do. i've
been working unicor for a little over 2 years as one of my section leaders. i'm responsible for work to be placed on the floor of
my section and for ensuring that the factory makes it's quota . i've became a Jehovah's Witness and i'm ready to return back to
society to be a positive and productive citizen. THANK YOU SO MUCH!
 

:05-cr-80101-AJT-DAS ECF No. 134, PagelD.1527 Filed 08/2 0bpy BGEBEKLS

  

RESPONSE TO INMATE REQUEST TO STAFF MEMBER

Clarence Brown
Register Number 39279-039
Unit B-1

This is in response to your Inmate Request to Staff Member dated April 15, 2020, you
requested a reduction in sentence (RIS) based on concerns about COVID-19. After
careful consideration, your request is denied.

Title 18 of the United States Code, section 3582(c)(1)(A), allows a sentencing court, on
motion of the Director of the BOP, to reduce a term of imprisonment for extraordinary or
compelling reasons. BOP Program Statement No. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§
3582(c)(1)(A) and 4205(g), provides guidance on the types of circumstances that
present extraordinary or compelling reasons, such as the inmate’s terminal medical
condition; debilitated medical condition; status as a “new law” elderly inmate, an elderly
inmate with medical conditions, or an “other elderly inmate”; the death or incapacitation
of the family member caregiver of the inmate's child; or the incapacitation of the
inmate’s spouse or registered partner. Your request has been evaluated consistent with
this general guidance.

The BOP is taking extraordinary measures to contain the spread of COVID-19 and treat
any affected inmates. We recognize that you, like all of us, have legitimate concerns
and fears about the spread and effects of the virus. However, your concern about being
potentially exposed to, or possibly contracting, COVID-19 does not currently warrant an
early release from your sentence. Accordingly, your RIS request is denied at this time.

If you are not satisfied with this response to your request, you may commence an
appeal of this decision via the administrative remedy process by submitting your
concerns on the appropriate form (BP-9) within 20 days of the receipt of this response.

Ct pe 5-23-2026

S. W. Phelps, Warden Date

 

 

 
EPARTMEND oFustieR L-AJT-DAS ECF No. 134, REQUEST FOR RISCIRS TRO TIVEEMEDY

ederal Bureau of Prisons

  
  

 

 

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

From: Roun Clafencs SQ S 639 R- ) FRCL. Cdae hele

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A- INMATE REQUEST “T. qm Aomeali as we. (SPONSE fom Mu aquest tp Staff
Menrer deded May 28, 3020. Inmade Bron tequested forrecluckon of
Sentenee under Ug c. BS8ACCKIYA)® Aecordance. With Procyon
Senet SOSO. 50 Com assvonale Rease) Reduchon in Centence.. My. Warden,
i ty Micka Comcl Hons GS Severe aS oY 15, OS Nobech U2 Diadbebic Hasulhi

Waa, ta "Two cbfferent blond preseue Meds 3) Ub Cholesteol, does

Maden o ey Secous Considlerenon fe aclu, lease. Gecordiac to Cunen!

‘ ce weg OS Well as We CDC, Prey ace predichina A GseYin Covip!

Co \: Stall. M Medical Condlchong does Wastany “ Exraork ac Y or
mbeing Cfeasons bo Be Consideed, Accodd Undic ee March AL, LOLS

a lo
MMoOSABLM From we AVere ws W ,
; Y Geoued as Wettas Hae AP) 3 aD20 Meno
Stabwg Wwe Imperative Nature for a review of At - isk ry aees

Oo -/{S -Z2¢ Leis Lee CATs L—

DATE SIGNATURE OF REQUESTER
Part B- RESPONSE

 

a

 

 

 

DATE WARDEN OR REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.

ORIGINAL: RETURN TO INMATE CASE NUMBER:

CASE NUMBER:
Part C- RECEIPT

 

 

 

 

 

Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:
DATE ® RECIPIENT’S SIGNATURE (STAFF MEMBER) BP_229(13)
USP LVN PRINTED ON RECYCLED PAPER APRIL 1982

 
 

* Case 2:05

rcr-80101-AJT-DAS ECF No. 134, PagelD.1529 Filed 08/27/20 Page 10 of 15

Condwued me |

| Me Waclen , Ts Vey Owole_ of Wwe clancer

T Coulel foce, f Yrs quest 6S Nol corehlth  _
Cornsicltted. 14 Jee it You. wl) plea se Mir ¢e QD,
Din Re- Consider MY. Cequest. Loe Compassiodcde _
Release, accordin “Roger. Qebement SOD. D_

T Wank Vou WN Wence

 

 

TT pt ee
i ; ' '
t + 7 E _ i

ge

pp ee -—
: i : :
 

ase 2:05-cr-80101-AJT-DAS ECF No. 134,,PagelD.1530 Filed 08/27/20 Page 11 of 15

REQUEST FOR ADMINISTRATIVE REMEDY

Administrative Remedy Number: 1027296-F 1
Part B-Response

This is in response to your Request for Administrative Remedy, dated June 15, 2020,
wherein you are making an appeal for a Compassionate Release.

Your request has been considered and your records have been reviewed. Records
indicate on or about April 16, 2020, you submitted a request for Reduction in Sentence
(RIS) based upon extraordinary and compelling reason of being vulnerable to COVID-
19 due to having diabetes, high blood pressure and high cholesterol.

Title 18 of the United States Code, section 3582(c)(1)(A), allows a sentencing court, on |
motion of the Director of the BOP, to reduce a term of imprisonment for extraordinary or
compelling reasons. BOP Program Statement No. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§
3582(c)(1)(A) and 4205(q), provides guidance on the types of circumstances that
present extraordinary or compelling reasons, such as the inmate’s terminal medical
condition; debilitated medical condition; status as a “new law’ elderly inmate, an elderly
inmate with medical conditions, or an “other elderly inmate”; the death or incapacitation
of the family member caregiver of the inmate’s child; or the incapacitation of the
inmate’s spouse or registered partner. Your request has been evaluated consistent with
this general guidance.

 

The BOP is taking extraordinary measures to contain the spread of COVID-19 and treat
any affected inmates. We recognize that you, like all of us, have legitimate concerns
and fears about the spread and effects of the virus. However, your concern about being
potentially exposed to, or possibly contracting, COVID-19 does not currently warrant an
early release from your sentence.

Therefore, based on the above, your Request for Administrative Remedy is denied.
If you are dissatisfied with this response, you may submit an appeal on the appropriate
form (BP-10) to the Regional Director's Office, 3800 Camp Creek Parkway, SW,

Building 2000, Atlanta, Georgia, 30331-6226. Your appeal must be received in their
office within 20 calendar days from the date of this response.

(ol20 hor
elps, Warden Date

 
Case 2:05-cr-80101-AJT-DAS ECF No. 134, PagelD.1531 Filed 08/27/20 Page 12 of 15

Bureau of Prisons
Health Services
Medication Summary

Current as of 08/25/2020 06:56

Complex: EDG--EDGEFIELD FCI Begin Date: N/A End Date: N/A
Inmate: © BROWN, CLARENCE Reg #: 39279-039 Quarter: BO1-106L

 

 

Medications listed reflect prescribed medications from the begin date to end date on this report.
Allergies: Denied

Active Prescriptions
Aspirin 81 MG EC Tab
Take one tablet (81 MG) by mouth each morning
Rx#: 198680-EDG Doctor: Lopez, H. MD/SER MAST PHYSICIAN
Start: 12/03/19 Exp: 12/02/20 Pharmacy Dispensings: 270 TAB in 266 days

Atorvastatin 10 MG Tab

Take one tablet (10 MG) by mouth at bedtime for control of cholesterol

Rx#: 198681-EDG Doctor: Lopez, H. MD/SER MAST PHYSICIAN

Start: 12/03/19 Exp: 12/02/20 Pharmacy Dispensings: 270 tab in 266 days

Captopril! 25 MG Tab

Take one tablet (25 MG) by mouth three times daily to control blood pressure

Rx#: 198682-EDG Doctor: Lopez, H. MD/SER MAST PHYSICIAN

Start: 12/03/19 Exp: 12/02/20 Pharmacy Dispensings: 810 TAB in 266 days

Diabetic Supply - Lancets

FOR BLOOD SUGAR TESTING ONLY. ALL USED LANCETS MUST BE PUT IN SHARPS CONTAINER PROVIDED |
AND RETURNED TO PHARMACY. DO NOT THROW IN TRASH. ***pill line***

Rx#: 208503-EDG Doctor: Taiwo, Olusegun FNP-C |
Start: 06/22/20 Exp: 12/19/20 Pharmacy Dispensings: 250 ea in 64 days

Diabetic Supply - Sharps Container

ALL USED LANCETS MUST BE PLACED IN THIS BAG AND RETURNED TO PHARMACY WHEN REQUESTING A
REFILL OF SUPPLIES ***pill line***

Rx#: 208504-EDG Doctor: Taiwo, Olusegun FNP-C .
Start: 06/22/20 Exp: 12/19/20 Pharmacy Dispensings: 5 ea in 64 days

Diabetic Supply - Test Strips(Glucocard Expr) 50

USE TO TEST BLOOD SUGAR EVERYDAY AS DIRECTED. METER AND USED LANCETS MUST BE TURNED IN
WHEN REQUESTING A REFILL OF STRIPS. ***pill line***

Rx#: 208505-EDG Doctor: Taiwo, Olusegun FNP-C
Start: 06/22/20 Exp: 12/19/20 Pharmacy Dispensings: 250 strip in 64 days

HydroCHLOROthiazide 12.5 MG Cap
Take one capsule (12.5 MG) by mouth each morning to contro! blood pressure
Rx#: 198687-EDG Doctor: Lopez, H. MD/SER MAST PHYSICIAN

Generated 08/25/2020 06:56 by Thomas, Charles RN Bureau of Prisons - EDG Page 1 of 2
 

 

Case 2:05-cr-80101-AJT-DAS ECF No. 134, PagelD.1532 Filed 08/27/20 Page 13 of 15

 

Complex: EDG--EDGEFIELD FC! Begin Date: N/A End Date: N/A
Inmate: BROWN, CLARENCE Reg #: 39279-039 Quarter: BO1-106L

 

Active Prescriptions
Start: 12/03/19 Exp: 12/02/20 Pharmacy Dispensings: 270 CAP in 266 days

metFORMIN HCI 1000 MG Tab

Take one tablet (1000 MG) by mouth twice daily with food (breakfast and dinner) for control of diabetes

Rx#: 198690-EDG Doctor: Lopez, H. MD/SER MAST PHYSICIAN

Start: 12/03/19 Exp: 12/02/20 Pharmacy Dispensings: 540 TAB in 266 days

Insulin NPH (10 ML) 100 UNITS/ML INJ

Inject 30 units of NPH insulin subcutaneously each morning at 06:15 ***insulin line***---Inject 25 units of NPH insulin
subcutaneously each evening at 16:30.***insulin line*** ***pill line***

Rx#: 198688-EDG Doctor: Lopez, H. MD/SER MAST PHYSICIAN
Start: 12/03/19 Exp: 12/02/20 Pharmacy Dispensings: 0 ML in 266 days

Insulin Reg (10 ML) 100 UNITS/ML Inj

Inject 4 units-of regular insulin subcutaneously each morning at 06:15 ***insulin line*** ***pill line***

Rx#: 198689-EDG Doctor: Lopez, H. MD/SER MAST PHYSICIAN

Start: 12/03/19 Exp: 12/02/20 Pharmacy Dispensings: 0 ML in 266 days

 

Generated 08/25/2020 06:56 by Thomas, Charles RN Bureau of Prisons - EDG Page 2 of 2
Case 2:05-cr-80101-AJT- DAS ECF No. 134, _PagelD. 1533 Filed 08/27/20 Page 14 of 15

 Cleceuse Blown #0979 039
, FCI. Edg efield :
Dp. Box? TAS

Edseficll, Se. aIFzY

     

rs 2 ‘ 2
rol ae

       
  

7044 1b4d 00d 1556 debs iP

 

 

|

 

 

 

 

 

 

il

 

 

 

 

 

 

Detfor + - Michigw

3 oo oe “a “US. Diskeied Cougt bested Disheict
_ | : of Michig AN © : —
og ty Q3| w. Lefavete Pod: Ra #2 og oS

x

Wook

 

[234%

 

 
 

 

 
   

LEGAC/SPECIAL MAIL: Tho enclosed letter
forwarded to you wes processed Usong spectal
mail procedures. Ths “etter was porther cpened/
Inspected. If the writer has a aueston problem
Over which this fagsty has ju- sdiction you may

the marefiars for turther informaviansciarification,
Hf the writer encioses cor-esponaence ror forwarding
tpanothar adoressas, pisase return enclosure to the

ve addres

initials PA osty OF 2eeno

   

   

 
